283 F.3d 755
Paul G. HOUSE, Petitioner-Appellant,v.Ricky BELL, Warden, Respondent-Appellee.
No. 00-6136.
United States Court of Appeals, Sixth Circuit.
Filed: April 19, 2002.

Before: MARTIN, Chief Judge; BOGGS, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY and GILMAN, Circuit Judges.

ORDER

1
Pursuant to Sixth Circuit I.O.P. 35(c), a majority of the Judges of this Court in regular active service have voted to grant the request of a member of this Court for rehearing of this case en banc,


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
It is further ORDERED that the parties file simultaneous supplemental briefs not later than Monday, May 6, 2002. Reargument will be scheduled for Wednesday, June 12, 2002, at 2:00 P.M. EST.